Hill, G. J.
1. Young owed Mashburn an account for $13.20, and Mize agreed with both Mashburn and Young that he (Mize) would pay this debt to Mashburn, provided Young would work for Mize until he had earned a sufficient sum to pay the debt. In pursuance of this agreement Young did work for Mize until Mize owed him enough to pay his debt to Mashburn. Held, that the promise of Mize to pay Young’s debt was not within the statute of frauds, but by agreement Mize became the debtor by substitution, and Young had fully performed. Howell v. Field, 70 Ga. 592 (1); Bohannon v. Jones, 30 Ga. 488; Anderson v. Whitehead, 55 Ga. 278.
2. Where A sues B on an account for a sum certain, and there is no dispute as to the amount of the account, it being admitted that if B owes A anything he' owes the amount of the account sued, a verdict in favor of A,- without stating any amount', is not void for uncertainty. “A verdict is certain which can be made certain by what itself contains or by the record.” Giles v. Spinks, 64 Ga. 205; Harvey v. Head, 68 Ga. 247; Telfair County v. Clements, 1 Ga. App. 437 (57 S. E. 1059).
3. The verdict of the jury in the justice’s court was right, and the superior court did not err in overruling the certiorhri. Judgment affirmed.